DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.
Response to Amendment
Claims 1-20 remain pending in the application. 
Applicant’s arguments regarding the rejection of claims 1-5, 7, 9-14, 16 and 18-20 under 35 USC 102 as being anticipated by Williamson have been fully considered. The rejection is withdrawn because Williamson fails to teach “the axially deformable bellows located radially inwardly of the annular gas path”. 
The rejection of claims 8 and 17 under 35 USC 103 as being unpatentable over Williamson in view of Lefebvre is withdrawn for the same reason as above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiBenedetto et al. (US2011/0123326) (“DiBenedetto”).
Regarding claim 1, DiBenedetto teaches (Fig. 2) a bearing assembly for a gas turbine engine having an annular gas path (A) extending around a central axis (CL) comprising at least two bearings (50A,50B) being axially spaced from one another relative to the central axis and configured to rotatably support a rotating component (16) of the gas turbine engine, and a bearing housing (12) configured to be secured to a casing of the gas turbine engine, the bearing housing including a case (18) extending at least axially relative to the central axis and extending circumferentially around the central axis, bearing supports (52A,54) secured to the case at axially spaced apart locations of the case, the bearing supports radially supporting the at least two bearings, wherein the case includes an axially deformable bellows (20) between the bearing supports configured to permit axial relative movement of the bearings (see Paragraph [0011]. The bellows provides preloading to the bearings and conceivably allows axial movement when the preload force is overcome), the axially deformable bellows located radially inwardly of the annular gas path (see Fig. 1) relative to the central axis. 
Regarding claim 2, DiBenedetto teaches the bellows has a corrugated section (see Fig. 3) defined by axially distributed crests and valleys (58,60) circumferentially extending around the central axis.
Regarding claim 3, DiBenedetto teaches (Fig. 2) the bellows includes a plurality of axially distributed annular walls (see Fig. 3) interconnected to one another, each of the plurality of axially distributed annular walls spaced apart from each other by gaps, the gaps variable in size. 
Regarding claim 4, DiBenedetto teaches (Fig. 2) the case includes two case sections (extending from elements 54 and 52A) each extending from a respective one of the bearing supports toward the other of the bearing supports, the bellows located between the two case sections such that the two case sections are connected to one another via the bellows (the casing sections are connected both by the casing 18 and the bellows 20).
Regarding claim 5, DiBenedetto teaches (Fig. 2) the bellows is located radially between the two case sections relative to the axis (the bellows is located radially because it has a radial component).
Regarding claim 7, DiBenedetto teaches (Fig. 2) a guide (40) secured to one of the two case sections and being in a sliding engagement with the other of the two case sections, the guide axially overlapping the bellows. 
Regarding claim 9, DiBenedetto teaches (Fig. 2) the case extends circumferentially all around the central axis to enclose a bearing cavity radially inwardly of the case.
Regarding claim 10, DiBenedetto teaches (Figs. 1-2) a gas turbine engine comprising an annular gas path (A) extending around a central axis (CL), a bearing housing (12) having at least two bearings (50A,50B) axially spaced from one another relative to a central axis, the bearing housing including at least two bearing supports (52A,54) each supporting a respective one of the at least two bearings, the at least two bearing supports connected to one another via a case (18) of the bearing housing, the case located radially inwardly of the annular gas path relative to the central axis (see Fig. 1) the case defining an axially deformable bellows (20) between the bearing supports, the axially deformable bellows configured to permit axial relative movement of the bearings (see Paragraph [0011]. The bellows provides preloading to the bearings and conceivably allows axial movement when the preload force is overcome). 
Regarding claim 11, DiBenedetto teaches (Fig. 2) DiBenedetto teaches (Fig. 3) the bellows has a corrugated section (47) defined by axially distributed crests and valleys (58,60) circumferentially extending around the central axis.
Regarding claim 12, DiBenedetto teaches the bellows includes a plurality of axially distributed annular walls (see Fig. 3) interconnected to one another, each of the plurality of axially distributed annular walls spaced apart from each other by gaps, the gaps variable in size. 
Regarding claim 13, DiBenedetto teaches (Fig. 2) the case includes two case sections (extending from elements 54 and 52A) each extending from a respective one of the bearing supports toward the other of the bearing supports, the bellows located between the two case sections such that the two case sections are connected to one another via the bellows (the casing sections are connected both by the casing 18 and the bellows 20).
Regarding claim 14, DiBenedetto teaches (Fig. 2) the bellows is located radially between the two case sections relative to the axis (the bellows is located radially because it has a radial component).

Regarding claim 16, DiBenedetto teaches (Fig. 2) a guide (40) secured to one of the two case sections and being in a sliding engagement with the other of the two case sections, the guide axially overlapping the bellows. 
Regarding claim 18, DiBenedetto teaches (Fig. 2) the case extends circumferentially all around the central axis to enclose a bearing cavity radially inwardly of the case.
Regarding claim 19, DiBenedetto teaches (Fig. 2) a method of operating a bearing assembly, comprising: supporting at least two bearings (50A,50B) with at least two bearing supports (52A,54) being axially spaced apart relative to a central axis of a gas turbine engine having an annular gas path (A); receiving a first axial load at least at one of the at least two bearings and receiving a second axial load greater than the first axial load at the other of the at least two of the bearings (necessary due to thermal expansion); deforming bellows (20) of a case (18) located radially inwardly of the annular gas path (see Fig. 1) and connecting the at least two bearing supports together by axially moving the at least two bearings and the at least two bearing supports relative to one another relative to the central axis as a result of the difference between the first axial load and the second axial load (necessary due to thermal expansion).
Regarding claim 20, DiBenedetto teaches (Fig. 2) deforming the bellows includes increasing a size of an overlap between two case sections of the case, two case sections connected to one another via the bellows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto in view of Lefebvre et al. (US7568843) (“Lefebvre”).
Regarding claim 8, DiBenedetto teaches the bearing assembly of claim 1, but fails to teach the case defines an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture.
In an analogous art, Lefebvre teaches a bearing housing for a gas turbine. Lefebvre teaches (Fig. 2) a scavenging aperture (50) connected to a lubricant circuit for lubricating the bearings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of DiBenedetto and change the case to define an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture as taught by Lefebvre to provide lubrication for the bearings. 
Regarding claim 17, DiBenedetto teaches the gas turbine engine of claim 10, and further teaches (Fig. 2) a case (18) between the at least two bearings, but fails to teach the case defines an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture.
In an analogous art, Lefebvre teaches a bearing housing for a gas turbine. Lefebvre teaches (Fig. 2) a scavenging aperture (50) connected to a lubricant circuit for lubricating the bearings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of DiBenedetto and change the case to define an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture as taught by Lefebvre to provide lubrication for the bearings. 

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                             
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        7/31/2021